IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TEVEIN WATSON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-3051

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 28, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Tevein Watson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

ROBERTS, KELSEY, and JAY, JJ., CONCUR.